Citation Nr: 9922598	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-01 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Dissatisfaction with the initial rating assigned following 
a grant of service connection chondrocalcinosis of the 
right knee.

2. Dissatisfaction with the initial rating assigned following 
a grant of service connection for tendonitis of the right 
hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1997.  A statement of the case was mailed to 
the veteran in July 1997.  The veteran's substantive appeal 
was received in February 1998.

In the May 1997 rating decision, service connection was 
granted for hiatal hernia with an evaluation of 10 percent.  
In addition, entitlement to service connection for right hip 
degeneration and genital herpes was denied.  In a May 1997 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received with regard to these 
issues, they are not in appellate status and before the Board 
at this time.


REMAND

The veteran was discharged from active duty in October 1996 
and filed a claim for service connection for these 
disabilities shortly thereafter.  The veteran was afforded a 
VA examination on February 4, 1997.  At that time, the 
examiner diagnosed the veteran with chronic tendonitis of the 
right hand and wrist, and chondrocalcinosis of the right 
knee.  The examiner noted, however, that there was no 
evidence of weakened movements or excess fatigability or 
incoordination of any of the joints examined.  In addition, 
the examiner found no evidence of loss of range of motion, 
however, flexion was to 120 degrees and Plate II of 38 C.F.R. 
§ 4.71a indicates that flexion should be 140 degrees.  He was 
given another examination on February 24, 1997, which was 
normal, however, the examiner stated that he had no records  
to review.

Thereafter, in a May 1997 rating decision, the RO granted 
service connection for chondrocalcinosis of the right knee 
and tendonitis of the right hand, both evaluated as non-
compensable.

In the veteran's June 1997 notice of disagreement, he 
contended that his service connected chondrocalcinosis of the 
right knee and his right hand tendonitis are more disabling 
than are indicated on his February 1997 VA examinations.  
Specifically, the veteran asserted that his right hand 
tendonitis causes continued discomfort, swelling and pain.  
The veteran also asserted that his chondrocalcinosis of the 
right knee is productive of flare-ups of discomfort and pain.  
In addition, the veteran contended that his range of motion 
of his right knee is limited due to swelling and stiffness of 
the joint.  He indicated that his VA examination did not 
adequately reflect the extent of his disabilities, which have 
worsened.  In his substantive appeal he asserted that he has 
loss of strength and grip in his right hand and that his 
right knee is painful with limited motion and instability 
causing the knee to give out.

VA outpatient records from January 1997 to March 1998 show 
complaints of right arm tingling and that he was issued a 
wrist brace.

The VA has a duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107 (West 1991).  Fulfillment of 
the VA statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The RO should 
ensure that all current records relating to treatment of 
the veteran, and not currently of record, are associated 
with the assembled records.  Moreover, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), has stated that the duty to 
assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include 
a duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In addition, the VA duty to assist includes the conduct of 
VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath 
V. Derwinski, 1 Vet. App. 589, 595 (1991).  As the last 
examinations were in February 1997 and in view of the 
veteran's subsequent complaints reported, in part, above, 
the Board believes that another examination should be 
conducted and if there is any limitation of motion the 
guidelines set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), should be considered.

The Board further notes that in Fenderson v. West, 12 Vet. 
App 119 (1999) at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  In 
this case, the RO granted non-compensable ratings for 
chondrocalcinosis of the right knee and for tendonitis of the 
right hand effective as of the effective date of service 
connection.  As such, the RO apparently did not find that 
staged ratings were warranted.  However, when the RO 
considers the veteran's claims, the actual issues in 
appellate status are as shown on the front page of this 
remand, and the RO should consider staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current disabilities of the 
right knee and right hand.  The claims 
file should be made available to the 
examiner prior to the examination.  The 
examiner should state whether the veteran 
has any limitation of motion of the right 
hand or right knee and, if so, the 
examiner should determine whether the 
right knee and/or right hand exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
and/or right hand are used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.  The examiner should 
state whether there is recurrent 
subluxation or lateral instability of the 
right knee and, if so, whether it is 
slight, moderate or severe.

3.  The RO should readjudicate the 
veteran's claim for dissatisfaction with 
the initial ratings assigned following 
grants of service connection for 
chondrocalcinosis of the right knee and 
for tendonitis of the right hand, taking 
into consideration all applicable 
diagnostic codes..  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









